
	
		I
		111th CONGRESS
		2d Session
		H. R. 6465
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Boren introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Water Resources Development Act of 1986 to
		  clarify the role of the Cherokee Nation of Oklahoma with regard to the
		  maintenance of the W.D. Mayo Lock and Dam in Oklahoma.
	
	
		1.Rights and Responsibilities
			 of the Cherokee Nation of Oklahoma Regarding the W.D. Mayo Lock and Dam in
			 OklahomaSection 1117 of the
			 Water Resources Development Act of 1986 (Public Law 99–662, 100 Stat. 4236) is
			 amended to read as follows:
			
				1117.W.D. Mayo Lock
				and Dam
					(a)In
				generalNotwithstanding any
				other provision of law, the Cherokee Nation of Oklahoma may—
						(1)design and
				construct one or more hydroelectric generating facilities at the W.D. Mayo Lock
				and Dam on the Arkansas River in Oklahoma, subject to the requirements
				specified in subsection (b) and in accordance with the conditions specified in
				this section; and
						(2)market the
				electricity generated from any such facility.
						(b)Pre-Construction
				Requirements(1)The Cherokee Nation shall obtain any permit
				required by Federal or State law before the date on which construction begins
				on any hydroelectric generating facility at the location referred to in
				subsection (a), except that the Cherokee Nation shall be exempt from any
				licensing requirements under the Federal Power Act (16 U.S.C. 791a et seq.)
				that may otherwise be required for the construction, operation, or maintenance
				of hydroelectric generating facilities.
						(2)The Cherokee Nation may initiate the design
				or construction of any such facility only after the Secretary reviews and
				approves the plans and specifications for such design and construction.
						(c)Payment of
				design and construction costs(1)The Secretary of the Army may accept funds
				offered by the Cherokee Nation and use such funds to carry out the design and
				construction of any hydroelectric generating facility.
						(2)The Cherokee Nation shall—
							(A)bear all costs associated with the
				design and construction of any such hydroelectric generating facility;
				and
							(B)provide any funds necessary for such
				design and construction to the Secretary of the Army prior to the Secretary
				initiating any activities related to the design and construction of a
				hydroelectric generating facility under this section.
							(d)Assumption of
				LiabilityThe Cherokee Nation
				shall—
						(1)hold all title to any hydroelectric
				generating facility constructed under this section and may, subject to the
				approval of the Secretary of the Army, assign such title to a third
				party;
						(2)be solely
				responsible for—
							(A)the operation,
				maintenance, repair, replacement, and rehabilitation of any such facility;
				and
							(B)the marketing of
				the electricity generated by any such facility; and
							(3)release and
				indemnify the United States from any claims, causes of action, or liabilities
				that may arise out of any activity undertaken to carry out this section.
						(e)Assistance
				AvailableNotwithstanding any
				other provision of law, the Secretary of the Army may provide any technical and
				construction management assistance that is requested by the Cherokee Nation
				relating to the design and construction of any hydroelectric generating
				facility described in subsection (a).
					(f)Third Party
				AgreementsThe Cherokee
				Nation may enter into agreements with the Secretary of the Army or a third
				party that the Cherokee Nation or the Secretary determines are necessary to
				carry out this
				section.
					.
		
